Citation Nr: 1604096	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected back disabilities.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected back disabilities.

3. Entitlement to a rating in excess of 40 percent for traumatic arthritis of the lumbar spine.

4. Entitlement to a rating in excess of 10 percent for traumatic arthritis of the thoracic spine.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1969 until July 1981 and from February 1991 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction currently resides with the RO in Detroit, Michigan.

In a July 2015 decision, the Board remanded the claims of entitlement to service connection for a psychiatric disability and to TDIU back to the RO for additional development.  The matter has since been returned to the Board for further appellate review.

Also in that decision, as the Veteran's medical records show diagnoses for psychiatric disabilities other than depression, the Board reframed the Veteran's claim of entitlement to service connection for depression as a claim of entitlement to service connection for a psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for hypertension as secondary to service-connected back disabilities, entitlement to an increased disability rating for traumatic arthritis of the lumbar spine, entitlement to an increased disability rating for traumatic arthritis of the thoracic spine, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's psychiatric disability is etiologically related to his service-connected back disabilities and resulting chronic pain.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§  3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In view of the Board's favorable decision, no further assistance is necessary to aid the Veteran in substantiating his claims for service connection for a psychiatric disability.

In light of the favorable decision to grant the Veteran's claim of service connection for a psychiatric disability, any deficiencies as to VA's duties to notify and assist, pursuant to the provisions of the VCAA are rendered moot.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Service connection is warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is service-connected for traumatic arthritis of the lumbar spine, rated as 40 percent disabling, and traumatic arthritis of the thoracic spine, rated as 10 percent disabling (back disabilities).  The Veteran seeks entitlement to service connection for a psychiatric disability, claimed as secondary to his back disabilities and resulting chronic pain.

The Veteran's service treatment records (STRs) indicate that after injuring his back in service, he consistently complained of chronic back pain.  STRs from January 1973 show that the Veteran presented as nervous with a flattened, mildly depressed affect, and an impression of mild situational depression was advanced.  In October 1975, it was noted that the Veteran had a history of depression and lower back pain.  In May 1977, it was noted that the Veteran had a flattened affect and was depressed.

In May 2000, the Veteran presented for an initial psychiatry consultation.  The Veteran reported symptoms of sleep disturbance, low appetite, low energy levels, and increased irritability.  An impression of depressive symptoms associated with chronic back and arthritic pain was advanced, as well as a diagnosis of pain disorder with psychological factors.  The Veteran was assigned a GAF score of 60.

In October 2000, the Veteran was admitted to a VA medical center after threatening to kill himself if he did not get the pain medication that he needed for his back.  He further stated that he had become depressed recently because of his continuing pain.  The Veteran was diagnosed as having a depressive episode, not otherwise specified (NOS), and prescribed antidepressant medication.

In a November 2000, following an epidural block for his chronic lower back pain, the Veteran reported that he was less irritable with his family and coworkers.  An impression of depressive disorder, NOS was advanced.

The Veteran was afforded a VA examination in connection with his back disability in December 2000.  The examiner noted that the chronic back pain the Veteran experienced "has led to severe depression and the combination of both conditions has rendered the patient ineffective in his present employment."

In a January 2001 VA mental health note, the Veteran stated that life was not worth living due to his current pain level.  An impressive of "depressive disorder, not otherwise specified, associated with reports of severe pain" was advanced.

In a March 2001 statement, the Veteran reported that he had become suicidal due to his chronic back pain.  A contemporaneous VA medical progress note reported that the Veteran expressed that he wished to die because of the pain.  An impression of depressive disorder, NOS was advanced.

In a June 2001 VA primary care note, the Veteran reported having a depressed mood due to chronic back pain.  At that time the Veteran had a positive screen for major depression.  An impression of depression with psychotic features was advanced.  

VA medical records from June 2011 show that the Veteran reported feeling depressed and frustrated due to his chronic pain.  He reported that he was not taking his antidepressant medication because he was concerned about the side effects.

In September 2013, the Veteran was afforded a psychological evaluation by a private psychologist.  At that time, the Veteran reported that he fatally shot his stepson in August 2013 in self-defense, and was in the process of a divorce.  The Veteran reported feeling depressed, isolated, and socially withdrawn.  He also reported taking psychiatric medication in the past, without success.  Upon examination, the examiner noted symptoms of depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of short and long term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; persistent danger of hurting self or others; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Upon mental status examination, the Veteran's mood was depressed with congruent affect.  The examiner diagnosed mood disorder secondary to spinal arthritis characterized by occupational and social impairment with deficiencies in most areas, and assigned a GAF score of 50.  

In February 2015, the Veteran underwent a VA mental health examination.  Upon examination, the examiner reported that the Veteran only symptom was depressed mood.  The examiner also noted that the Veteran evidenced a perception of the VA's medical treatment and claim consideration process that bordered on the persecutory delusional, but his symptoms were not sufficiently in evidence at the time of the examination for a diagnosis.  The examiner diagnosed depressive disorder, and opined that the Veteran's depressive disorder was less likely than not etiologically related to his service-connected back disabilities, and rather, was more likely etiologically related to the 2013 killing of his stepson, subsequent divorce, and social isolation.  The February 2015 examiner did not discuss the Veteran's medical records that reflected diagnoses of depression due to chronic pain that predated the August 2013 shooting of his stepson.

In July 2015, per the Board's July 2015 remand, the February 2015 examiner provided an addendum opinion that addressed the conflicting September 2013 nexus opinion from the private psychologist.  The 2015 VA examiner again opined that the Veteran's psychiatric disability was less likely than not related to his back disabilities, and more likely than not related to the 2013 killing of his stepson and subsequent social stressors.  With regard to the September 2013 opinion, the 2015 examiner stated that the difference between the two nexus opinions was not a matter of which was more accurate, but rather a difference between which of the Veteran's stressors the two examiners attributed greater etiological proportionality.  The Board notes that the 2015 examiner again did not address the Veteran's pre-2013 mental health diagnoses.  Instead, the examiner only referenced the Veteran's mental health records from 2013 onwards.  Additionally, the examiner failed to reconcile the conflicting 2013 nexus opinion, and merely restated the contradictory conclusions reached.

As the 2015 examiner did not fully consider the Veteran's mental health diagnoses that predated 2013, nor did the examiner adequately reconcile the conflicting September 2013 nexus opinion, the 2015 examiner's opinion is inadequate and the Board assigns minimal probative weight to the conclusions reached therein.  Instead, the Board assigns greater probative weight to the September 2013 opinion as it was based on a more thorough review of the Veteran's medical records, and took into consideration the Veteran's statements regarding his mental health symptoms as they related to his chronic back pain.  

Based on the foregoing evidence, the Board finds that the Veteran's psychiatric disability is at least as likely as not related to his service-connected back disabilities.  The record shows that in service, following his back injury, the Veteran complained of chronic pain and thereafter was assessed as having mild situational depression.  Both in statements made in connection with this claim, and in statements recorded in the Veteran's medical records, the Veteran has consistently indicated that his depression is a result of living with chronic and severe back pain.  VA medical records from 2000 onward show that the Veteran was repeatedly assessed as being depressed due to the chronic pain from his back disabilities.  In particular, the Veteran was hospitalized for a depressive episode in October 2000 after he threatened to commit suicide if he did not get satisfactory relief from his chronic back pain.  In 2000 and 2001 VA medical providers assessed the Veteran has having depression due to his chronic back pain.  Lastly, there is an adequate medical opinion of record from the September 2013 psychologist that attributes the Veteran's psychiatric disability to his service-connected back disabilities.

Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for a psychiatric disability as secondary to service-connected back disabilities is warranted.

ORDER

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected back disabilities is granted.


REMAND

The record shows that the Veteran submitted a timely notice of disagreement to the November 2012 rating decision that also denied entitlement to an increased rating for the Veteran's service connected back disabilities, and denied service connection for hypertension, claimed as secondary to service-connected back disabilities.  As no Statement of the Case (SOC) has been issued with regard to these issues, the Board lacks jurisdiction and the claim must be remanded so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2011, the Veteran filed a claim of entitlement to TDIU as he was no longer able to work due to his back disabilities, depression, and hypertension.  The Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with his pending claims for service connection for hypertension, and for increased disability ratings for his back disabilities.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, a remand is required to readjudicate the Veteran's TDIU claim after the intertwined issues on appeal have been developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA medical records and associate them with the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified.

2.  Then, provide the Veteran and his representative an SOC on the issues of service connection for hypertension, to include as secondary to service-connected back disabilities, and entitlement to increased disability ratings for the Veteran's back disabilities.  If, and only if, the Veteran perfects an appeal as to those issues, return the case to the Board for further appellate review.

3.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim. The claims file should be made available to the examiner, and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, and if so, when he was rendered unable to secure or follow a substantially gainful occupation. 

In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


